Citation Nr: 0816958	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  98-08 129A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1985 to March 1988 
and from March 1988 to May 1991.  This appeal initially came 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1988 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The Board Remanded the claim in November 1999, December 2001, 
and January 2008.  During the pendency of the Remand, the 
evaluation for the veteran's disability was increased from 20 
percent to 40 percent.  

The veteran was informed in September 2007 that the Veterans 
Law Judge who conducted a 2001 Board hearing was no longer at 
the Board, and the veteran requested a videoconference 
hearing.  The January 2008 Board Remand directed that the 
requested videoconference hearing be scheduled.
 

FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
March 1985 to May 1991.

2.	On April 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant 
has withdrawn this appeal, by correspondence dated in early 
April 2008 and received by the Board in mid-April 2008.  This 
correspondence does not indicate whether the veteran's 
representative assisted him to prepare or forward the 
correspondence, which is signed by the veteran.

Because the veteran has requested to withdraw the issue 
certified to the Board, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


